DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 07 2022 and April 22 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Allowable Subject Matter
Claims 1, 8, 15, and 22-27 are allowed.
A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, 8 and 15, CATT (3GPP TSG RAN WG1 Meeting NR#3 R1-1715817, published in September 2017, hereinafter "CATT") disclose transmitting information to a wireless communication node based on a target sequence (CATT, pg.1), wherein the target sequence is a member of a target sequence set (CATT, pg. 2 table 1), wherein each target sequence of the target sequence set corresponds to a sequence of an individual sequence group (CATT, pg. 2 table 1), and wherein the target sequence and the sequence of the individual sequence group have a degree of correlation with each other (CATT, pg. 2 Fig. 1);
wherein each target sequence of the target sequence set is a lengh-12 sequence (CATT, pg. 2 table 1);
wherein each lengh-12 sequence corresponds to a mathematical form of: e јɸ(n)/4,n = 0,1,2, ... ,11 (CATT, pg. 2 table 1).
Suzuki (US 2014/0247799 A1, hereinafter "Suzuki")from the same field of endeavor discloses an apparatus for wireless communication, comprising a memory and a processor, wherein the processor is configured to read code from the memory and a non-transitory computer readable program storage medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method (Suzuki, [0176]).
Either singularly or in combination, fail to anticipate or render the limitation " 
    PNG
    media_image1.png
    512
    921
    media_image1.png
    Greyscale
 ".
Newly cited IDS Huawei R1-1715399 discloses similar sequence on appendix B pg. 9. However, none of the sequence is the same as one of the sequence above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "comments on Statement of Reasons for allowance".
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415